DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are in condition for allowance because the prior art does not teach the claimed anode structure recited in claim 1 or the dependent claim limitations recited in claims 2-20. 
	The closest prior art reference is considered to be Wang et al. (US 2015/0325852 A1). Wang et al. teach an anode for a lithium battery comprising a substrate, a nanowire template rooted to the substrate and a silicon layer substantially coating the nanowire template. 
Wang et al. however do not teach or suggest an anode that includes a metal oxide coating comprising: (a) a first metal oxide material in contact with the electrically conductive substrate; or (b) a second metal oxide material in contact with the plurality of electrically conductive structures; or c) both (a) and (b); and a lithium storage coating overlaying and in contact with the metal oxide coating, wherein the lithium storage coating comprises a total content of silicon, germanium, or a combination thereof, of at least 40 atomic %; and wherein the plurality of electrically conductive structures are at least partially embedded within the lithium storage coating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724